THE THIRTEENTH COURT OF APPEALS

                                   13-21-00307-CV


                                Lillian E. Smith
                                        v.
 Craig Hopper, as Permanent Guardian of The Estate of Margaret Virginia Landgrebe


                                  On Appeal from the
                       County Court of Gonzales County, Texas
                          Trial Court Cause No. GU21-0140


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring the same.

      We further order this decision certified below for observance.

March 11, 2022